Title: To James Madison from Elizabeth Sergeant, 22 March 1813
From: Sergeant, Elizabeth
To: Madison, James


Sir,Philada. March 22d 1813
I must beg your indulgence for troubling you at a time, when you are no doubt, almost overwhelmed with public business and cares. But some respectable persons here, imagine my applying to you, in behalf of a Mrs. & Mr. Henry Gardiner, who come under the alien law, will procure his return, at an earlier period than could otherwise be accomplished. I am not personally acquainted with the gentleman, but I find all those who are, speak of him in the highest terms. I enclose a letter from Mr John Vaughan, wherein he states his particular case.
The Mr. Taylor mentioned by Mr. Vaughan, is one of the principal members of the Unitarian church in this City, and a man (though an Englishman) of irreproachable character, he says Mr Gardiner is a man of the greatest moderation, very much attached to America, who would honour the country of his adoption.
I shall encroach on your time no longer, than to say if it is consistant with your arrangements, that Mr G should have your permission to return, and if my requesting it, should have the least influence with you, I shall feel myself greatly flattered, and much gratified by having had it in my power, to oblige two gentlemen, so benevolent and generally useful, as Mr Taylor and Mr Vaughan.
I offer you my warmest congratulations on your reelection to the Presidency, and most sincerely do I hope, your administration may triumph over all our enemies, foreign and domestic.
Present my most respectful compliments to Mrs Madison. Please to excuse the liberty I have taken in writing to you, and accept of my best wishes, for your Health and Happiness.
Elizabth. Sergeant.
